IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

Knight Adjustment Bureau,                  )           PER CURIAM DECISION
                                           )
      Plaintiff and Appellee,              )             Case No. 20110881‐CA
                                           )
v.                                         )                  FILED
                                           )                (March 8, 2012)
Eric M. Sanchez,                           )
                                           )                2012 UT App 66
      Defendant and Appellant.             )

                                          ‐‐‐‐‐

Third District, West Jordan Department, 110410814
The Honorable Charlene Barlow

Attorneys:      Eric M. Sanchez, West Valley City, Appellant Pro Se
                Jay V. Barney, Sandy, for Appellee

                                          ‐‐‐‐‐

Before Judges Orme, Thorne, and Christiansen.

¶1     Eric M. Sanchez appeals the district court’s order entered on August 31, 2011.
This matter is before the court on a sua sponte motion for summary disposition.
Sanchez does not oppose the motion for summary disposition. We dismiss the appeal
for lack of jurisdiction.

¶2     Rule 4 of the Utah Rules of Appellate Procedure provides that a notice of appeal
must be filed within thirty days of the entry of the final order or judgment appealed.
See Utah R. App. P. 4(a). If a notice of appeal is not timely filed, this court lacks
jurisdiction to consider the appeal. See Serrato v. Utah Transit Auth., 2000 UT App 299,
¶ 7, 13 P.3d 616. If this court lacks jurisdiction over an appeal, we have only the
authority to dismiss the appeal. See Varian‐Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570
(Utah Ct. App. 1989).
¶3     On August 31, 2011, the district court entered the final judgment in the
underlying matter. On October 3, 2011, Sanchez filed his notice of appeal in the district
court. Because the notice of appeal was not timely filed, this court lacks jurisdiction to
consider the appeal. See Serrato, 2000 UT App 299, ¶ 7. Thus, we are required to
dismiss the appeal for lack of jurisdiction. See Varian‐Eimac, Inc., 767 P.2d at 570.

¶4     Accordingly, the appeal is dismissed.




____________________________________
Gregory K. Orme, Judge




____________________________________
William A. Thorne Jr., Judge




____________________________________
Michele M. Christiansen, Judge




20110881‐CA                                 2